PER CURIAM.
This is an appeal from an order granting the defendant’s motion for a new trial on the issue of damages. In awarding the new trial the trial judge did not specify the specific grounds for the order but merely said the damages were excessive and the verdict was against the manifest weight of the evidence. Under Florida Rules of Civil Practice 1.530(f) jurisdiction is relinquished to the trial court for thirty days for the entry of an order setting out specifically the reasons for the granting of a new trial. The parties shall have thirty days from the filing in this court of the requisite order to file such additional briefs as are deemed necessary, one brief per party without reply-
JURISDICTION RELINQUISHED and REMANDED.
ANSTEAD and DAUKSCH, JJ., and SCHOONOVER, JACK R., Associate Judge, concur.